 

Exhibit 10.28

 

(1) AGREEMENT AND WAIVER

 

Reference is hereby made to the Note Purchase Agreement dated May 1, 2017 (the
“Agreement”) and Agreement and Waiver dated August 29, 2017 (the “August
Waiver”) by and between Arkados Group, Inc. (now Solbright Group, Inc.), a
Delaware corporation (the “Company”), and the undersigned entities
(collectively, “AIP”). All capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement.

 

WHEREAS, on May 1, 2017 (the “Closing Date”), the Company and AIP completed a
financing transaction pursuant to which the Company raised capital by issuing
(i) secured convertible promissory notes (the “Notes”) in the aggregate
principal amount of $2,500,000 and (ii) warrants to purchase shares of Company
common stock to AIP and its affiliated entities in accordance with the terms of
the Agreement;

 

WHEREAS, in connection with entering into the Agreement, the Company also
entered into a registration rights agreement of the same date (the “Registration
Rights Agreement”) with AIP with respect to the registration of the shares of
Company common stock issuable upon conversion of the Notes (the “Conversion
Shares”) and exercise of the warrants (the “Warrant Shares” and together with
the Conversion Shares, the “Registrable Securities”), and pursuant to the terms
of the Registration Rights Agreement agreed to file a registration statement on
Form S-1 (the “Registration Statement”) by July 15, 2017 (the “Initial Filing
Date”) with the Securities and Exchange Commission to register the Registrable
Securities for resale to the public;

 

WHEREAS, failure to file the Registration Statement by the Initial Filing Date
constitutes an “Event of Default” under Section 9.1(c) of the Agreement, and the
Company failed to file the Registration Statement by the Initial Filing Date,
which was extended by the August Waiver to September 1, 2017, and as of December
21, 2017, the Company is still in default of the Agreement and requested an
extension to January 30, 2018;

 

WHEREAS, failure to meet financial covenants and raise required equity up to
date as per Article 8 of the Agreement constitutes an “Event of Default” and is
thus, in default of the Agreement; and

 

WHEREAS, Section 9.6 of the Agreement gives the Majority Holders the power to
instruct the Security Agent waive the Events of Default.

 

NOW THEREFORE, the parties agree as follows:

 

1.          The Majority Holders hereby waive, and instruct the Security Agent
to waive, the Events of Default referenced in the recitals up to the December
31, 2017 and extend the Initial Filing Date to January 30, 2018, subject to
terms below.

 





 

 

2.         Arkados Group, Inc. hereby agrees to issue 1,000,000 additional
shares of its common stock, par value $0.0001 per share, to the Holders, to be
issued in four certificates to Noteholder, pro-rata (the “Waiver Fee”).

 

3.         Except as explicitly stated in this Agreement and Waiver, the terms
and conditions of the Agreement remain in full force and effect. Without
limiting the foregoing:

 

(a) Section 8.1(s) shall apply for periods beginning February 1, 2018.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement and Waiver
effective as of as of December 21, 2017.

       

SOLBRIGHT GROUP, INC.,

      By: /s/ Terrence De Franco  

Name: Terrence De Franco

 

Title:   CEO



       

AIP ASSET MANAGEMENT INC.,
as Security Agent

      By: /s/ Jay Bala  

Name: Jay Bala, CFA

 

Title:   President



       

AIP PRIVATE CAPITAL INC.,
as a Holder

      By: /s/ Alex Kanayev  

Name: Alex Kanayev

 

Title:   Managing Partner

 

Agreement and Waiver 2December 21, 2017

 

 

       

AIP CANADIAN ENHANCED INCOME 

CLASS,       as a Holder         By: /s/ Jay Bala  

Name: Jay Bala, CFA

 

Title: Portfolio Manager





       

AIP GLOBAL MACRO FUND, LP,
as a Holder

      By: /s/ Jay Bala  

Name: Jay Bala, CFA

 

Title: Portfolio Manager



       

AIP GLOBAL MACRO CLASS,
as a Holder 

        By: /s/ Jay Bala  

Name: Jay Bala, CFA

 

Title: Portfolio Manager

  



Agreement and Waiver 3December 21, 2017